Title: To George Washington from Benjamin Tallmadge, 5 December 1782
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Stanwich Decr 5th 82
                        
                        I had the honor Yesterday to write Your Excellency from Bedford, after which the two Companies of Light
                            Infantry arrived at that place—They, with the Detachment from the Legion, have their Orders for marching this day.
                        I have recd Accounts via Kingsbridge, the last Evening—No material alteration in the situation of the Troops
                            on York Island since the last Accounts were transmited—A Number of Transports have lately arrived at N. York said to be
                            from Cork—Col. Sheldon will be more particular on this head.
                        I have inclosed two Letters which may possibly give some information. I have the Honor to be, Dr General,
                            with great Regard, Your most Obedt Servt
                        
                            Benja. Tallmadge
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Decembr 1 1782
                            
                            In answer to your Request first the troops in Kings county; at brook land front one Rigiment too at flat
                                bush and so to graves end they in houses thang Draw provision from the magizens there Comma. at
                                bedford the hool of them 8 or 9 hundred I must confes I forgot there commanders name there all huzzers and in a
                                defenceless sityation Con. Ludlow of the third battalion and Colnl Robortson at flushen Consist of beteen 4 and 5
                                hundred men as I am in formed their is the Seventeenth at Hemsted As well command Consist of Not more
                                than too hunddred men in houses and suplid from the magisenes Coll Worm of the yaugers at hericks and
                                so on the North side to Norwage in houses and draw provision as before in a scattered sityation
                                Consist of 8 or 9 hundred Cornl Thomson at hunter Found his Numbr 5 hundred and 50 men it is
                                sirposed 4 Compinies of hors and 2 a foot a detach’ment of the leggins and Rangers command by magor Hangon there all
                                in houses from the one end of tound all most to the other draw there own provission and one Exspectd to remain in the
                                Same sityation for some days as many as 50 gows on gard a Night As Admirel digby is Now there and the commander in
                                cheif is Exspected in too or three days if he comes it will be in your power to take him as you may in form youself
                                all most from day to day of theire sityation they are unConsarnd at present they have too 9 pounders and fore smaller
                                fores I belive therefor tis but little safety to them yet though soon will be our old freinds say gibberalter is Not
                                tacken though in high dispute with many by information from home we learn that there is orders for a general vacaation
                                to take plaice the first of february from New york by the same informmer & we here that the Iresh
                                    peans apeard in blue turnd up with Read and Knew no man but the king this was in the presence of the informer Nor did he think that the seatch was  Different my Demand for
                                services Done is twentey Eight pounds I have maid as good a return as is at present in my power
                                this from your humble servt
                            
                            
                                
                                    
                                
                            
                        
                        
                    